Citation Nr: 1134905	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-39 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for entitlement to service connection for left ear hearing loss, also claimed as a left ear condition.

2.  Entitlement to service connection for left ear hearing loss, also claimed as a left ear condition.

3.  Entitlement to service connection for a right leg condition.

4.  Entitlement to service connection for a right hip condition.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1981, with additional periods of Reserve and National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for left ear hearing loss, also claimed as a left ear condition; entitlement to service connection for a right leg condition; and entitlement to service connection for a right hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1985 rating decision, the RO denied service connection for left ear hearing loss, and the Veteran did not file an appeal.

2.  The evidence received since December 1985 is new and raises a possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's December 1985 decision denying service connection for left ear hearing loss is final.  38 C.F.R. §§ 3.104, 19.192 (1985).

2.  The evidence received since December 1985 is new and material; the claim of entitlement to service connection for left ear hearing loss, also claimed as a left ear condition, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for left ear hearing loss, also claimed as a left ear condition, and remands it for further development.  As such, no discussion of VA's duties to notify and assist is necessary at this time.

The Veteran seeks to reopen her previously denied claim of service connection for left ear hearing loss, which she has also claimed as a left ear condition.  Service connection for left ear hearing loss was denied in a December 1985 rating decision on the basis that, despite a showing of left ear hearing loss and of left hypermotility of the tympanic membrane, the hearing loss did not meet the criteria for a disability in accordance with VA regulation.  The Veteran did not appeal the December 1985 rating decision and it became final.  38 C.F.R. §§ 3.104, 19.192 (1985).

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." See 38 U.S.C.A. § 7105. However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

Recently, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The crux of the Shade case is seemingly applicable in this case.  

The Veteran's earlier claim was denied on the basis that there was no clinical evidence showing a disability under VA regulation.  Since then, clinical evidence shows treatment for hearing loss, as well as surgery of the left ear, with an indication of worsening of hearing loss post-surgery.  Also, worsening hearing loss is observable by laypersons.  The Veteran is competent to report what comes to her through her senses and symptomatology, which is observable and identifiable by lay people.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  However, a determination as to the severity of hearing loss, and nature of any other ear condition, as well at the etiology of such disorders, is a matter that requires a competent medical professional to assess.  Thus, the Veteran's August 2000 surgical report regarding her left ear tympanic membrane, as well as the June 2001 VA outpatient note suggesting increased hearing loss, post-surgery, are new.  The Veteran's suggestion that her current symptoms are related to those shown during her first period of service raise a question that is a matter requiring medical examination and opinion.  The Board thus finds that new and material evidence has been received to reopen the claim for service connection for left ear hearing loss, also claimed as a left ear condition.  The Veteran's appeal to this extent is allowed.  


ORDER

New and material evidence has been received to reopen service connection for left ear hearing loss, also claimed as a left ear condition; the claim is reopened.  To this extent, the appeal is granted.


REMAND

The Veteran's claims for service connection for left ear hearing loss, also claimed as a left ear condition; for a right leg condition; and for a right hip condition are not ready for appellate review.  Additional development is necessary to ensure that the Veteran is afforded all necessary assistance.

The service treatment records related to the Veteran's period of active duty service from June 1979 to October 1981 show that she was seen on numerous occasions for complaints of ear pain and diminished hearing acuity.  These records show that she was diagnosed as having serous otitis and otitis media, and an April 1981 service entry reflects that the Veteran was informed that she had hearing loss.  Further, an August 1984 service record shows that the Veteran was seen at the ear, nose and throat clinic at Fort Gordon, Georgia for complaints of hearing loss since 1980; the diagnosis was severe left ear high frequency hearing loss.  In addition, an August 1984 DA Form 2173 reflects that the Veteran suffered hearing loss while on active duty from June 1979 to October 1981 while working with generators, that she felt acute pain in her ears and that she was referred for medical care.  

The service treatment records for the Veteran's period of active duty also show that she was muscle pain in her thigh.  Further, in July 2009, during the course of this appeal, service connection was established for lumbar myositis with degenerative disc disease and bulging disc at multiple levels (low back disability).  It is unclear whether the Veteran has a right leg or right hip disability that is related to or a manifestation of her low back disability.  Indeed, the June 2009 VA examination report states that the Veteran was diagnosed as having degenerative joint disease of the right hip and had radicular symptoms in her right lower extremity, which is consistent with the findings noted in the VA outpatient treatment records.

In light of the Veteran competent report of a continuity of left ear, right leg and right hip problems and given the state of the record, the Board finds that she must be afforded VA examination to determine whether any of these conditions is related to service or to a service-connected disability.  As such, because such an examination in necessary to adjudicate this appeal, this case must be remanded for further development.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board first observes that the requisite development of medical evidence in this case is incomplete.  The Veteran reported in a November 2009 statement that she receives treatment at the VA Medical Center in San Juan Puerto Rico, and the VA clinic in Ponce, and has received such treatment since 2001.  The records in the claims folder, however, do not cover this relevant time period.  There are outpatient clinical records dating from 2005 to 2010, but only partial records between the Veteran's dates of service and 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available, non-duplicative, VA and private treatment records, dating from the Veteran's discharge from active service through to the present are associated with the claims folder, including but not limited to treatment records from the VA Medical Center in San Juan, Puerto Rico, and the VA clinic in Ponce, Puerto Rico, dating from 2001-2005 and January 2010 to the present.

2.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran a VA examination to assess the nature of any left ear disorder experienced by the Veteran at any time since his discharge from active service, to include left ear hearing loss or any other left ear disorder.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner.  The examiner should diagnose any current hearing loss or other left ear disorder present at any time during the course of this appeal, including an assessment as to whether any currently diagnosed left ear disability is at least as likely as not related to or had its onset in service.  In doing so, the examiner must specifically acknowledge and discuss the relevant evidence in the claims folder, as well as the Veteran's competent account of a continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

3.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent, onset and etiology of any right leg and/or right hip disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's right leg and/or right hip disability had its onset during service is otherwise related to service.  In offering this opinion, the examiner must acknowledge and discuss the Veteran's competent report of a continuity of right leg and right leg symptoms since service as well as the in-service findings.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in- service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

Alternatively, in light of the evidence showing that the Veteran has been diagnosed as having right lower extremity radiculopathy the examiner must state whether it is at least as likely as not that any right lower extremity impairment is caused or aggravated by his service-connected low back disability.  

The rationale for all opinions expressed should be provided in a legible report.  

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and her accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


